 

 

Case 6:19-mj-01505-GJK Document 6 Filed 07/18/19 Page 1 of 1 PagelD 13

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA

V. CASE NO: 6:19-1505 GJK

WILLIAM TREY RAPP

 

ORDER OF DETENTION PENDING TRIAL

FINDINGS
In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been
held. The following facts and circumstances require the defendant to be detained pending trial.

No condition or combination of conditions of release will reasonably assure the
safety of any other person and the community.

This conclusion is based on the findings and analysis of the matters enumerated in 18

U.S.C. § 3142(g) as stated on the record in open court at the detention hearing.

DIRECTIONS REGARDING DETENTION

William Trey Rapp is committed to the custody of the Attorney General or his designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. William Trey Rapp shall be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a Court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility shall deliver the Defendant to the United States Marshal
for the purpose of an appearance in connection with a Court proceeding.

AZ AB

GBEGORY J. ey
UNITED STATES MAGISTRATE JUDGE

Date: July 18, 2019

 
